UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7775


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERRELL ANTONIO THOMAS, a/k/a Baby Huey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:94-cr-00069-RGD-3)


Submitted:   April 14, 2015                 Decided:   April 28, 2015


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerrell Antonio Thomas, Appellant Pro Se.       Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerrell Antonio Thomas appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion in which Thomas

sought a reduction in his sentence based on Amendments 750 and

782 of the U.S. Sentencing Guidelines.              We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Thomas, No. 2:94-cr-00069-RGD-1 (E.D. Va. Nov. 13, 2014).                  We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2